DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 12/8/2021.

Election/Restrictions
Applicant's election with traverse of Species C, claims 1-4, 7-10, 12-16, 19-22, 24-29 and 32-35, in the reply filed on 12/8/2021 is acknowledged.  The traversal is on the ground(s) that the pending claims of the instant application do not present a serious search burden on the Examiner.  This is not found persuasive because these separate species would require a separate search each, and some of the disclosed limitations are incompatible with each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6, 11, 17, 18, 23, 30, 31 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2021.

Claim Objections
Claims 1-4, 7-10, 12, 19-21, 24, 26-29 and 32-35 are objected to because of the following informalities:  
	Re. claim 1: The phrase “a feeder system configured to feed components” as recited in line 3 appears to be --a feeder system configured to the feed components--.
		The phrase “the width of the channel at the outer edge of the housing” as recited in lines 2 and 3 appears to be –a width of the channel at the outer edge of the housing--.
	Re. claim 19: The phrase “wherein the channel is configured to receive components” as recited in line 2 appears to be --wherein the channel is configured to receive the components--.
	Re. claim 20: The phrase “wherein the housing is ring shaped” as recited in line 1 appears to be --wherein the housing is a ring shaped--.
	Re. claim 21: The phrase “larger than the width of the channel” as recited in line 2 appears to be --larger than a width of the channel--.
	Re. claim 24: The phrase “configured to detect the position of features” as recited in line 4 appears to be --configured to detect a position of features--.
	Re. claim 26: The phrase “a component to a picking location” as recited in line 8 appears to be --the component to a picking location--.
		The phrase “a fed component from the picking location” as recited in line 9 appears to be --the fed component from the picking location--.
	Re. claim 33: The phrase “wherein the housing is ring shaped” as recited in line 1 appears to be --wherein the housing is a ring shaped--.
	Re. claim 34: The phrase “the width of the channel at the outer edge of the housing” as recited in line 4 appears to be --a width of the channel at the outer edge of the housing--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
	The phrase “a dispensing head” as recited in line 3 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 1 and paragraph [0019] as being a pick and place head 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 3, 7-9, 15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 3: The phrase “the component” as recited in line 8 renders the claim vague and indefinite. According to the limitation as recited in line 2, there are plurality of components. It is unclear as to what the component is indicated.
	Re. claim 15: Re. claim 3: The phrase “the component” as recited in line 6 renders the claim vague and indefinite. According to the limitation as recited in line 1, there are plurality of components. It is unclear as to what the component is indicated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 13, 22, 24, 26, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (PGPub 2009/0046921 A1) in view of Eck (PGPub 2001/0048469 A1).
	Case et al. teach a pick and place machine comprising: a feeder system (14, as shown in Fig. 2) configured to feed components to a picking location (16, paragraph [0024]); a dispensing head (210 as shown in Fig. 3), wherein the dispensing head is configured to pick fed components (104) as shown in Figs. 2 and 3, paragraphs [0024] and [0040]) from the picking location; and a vision system configured to detect features of components picked by the dispensing head as shown in Fig. 3, wherein the vision system comprises an image capture device (100) pointed in a direction and an illumination device (110, paragraph [0040]). 
	However, Case et al. silent the illumination device having a plurality of light sources each configured to produce light having a controlled thickness and at a controlled angle relative to the direction. Eck teaches a pick and place machine having a illumination device having a plurality of light sources (40, as shown in Fig. 1) such that each light source is configured to produce light (14) having a controlled thickness and at a controlled angle relative to the direction, wherein the controlled angle is configured to be non-normal with respect to the direction as shown in Fig. 1 in order to illuminate all of the leads of the component to be placed at a right position on the circuit board (paragraphs [0020] – [0022] and [0030]-[0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a pick and place machine of Case et al. by an illumination device having a plurality of light sources as taught by Eck in order to illuminate all of the leads of the component to be placed at a right position on the circuit board.
	Re. claims 10, 22 and 35: Eck teaches that each of the controlled angles of the fan shapes sheets of light (14) is equal as shown in Fig. 1.
	Re. claims 13 and 37: Eck teaches the vision system configured to detect features of components picked by a dispensing head, as set forth above the rejection of claim 1, such that each light source of the plurality of light sources as shown in Fig. 2 is oriented at the controlled angle that is non-normal with respect to the direction from a horizontal plane.
	Re. claim 24: Eck teaches a plurality of light sources (40), which is configured to illuminate a portion of a component (90) as shown in Fig. 2, wherein an image capture device (20) is configured to capture an image of the portion of the component illuminated by the illumination device, and wherein a vision system (1) is configured to detect the position of features of the portion of the component that is illuminated by the illumination device as shown in Figs. 1 and 2.
	Re. claim 26: Case et al. also teach a process of illuminating a component, comprising steps of: providing a pick and place machine (10 as shown in Fig. 2) including a feeder system (14), a dispensing head (210) and a vision system having an image capture device (100) and an illumination device (110) including a plurality of light sources (LEDs) as shown in Fig. 3; feeding, by the feeder system, a component (104) to a picking location (16); picking, by the dispensing head, a fed component  (104) from the picking location; pointing the image capture device in a direction as shown in Fig. 3; producing, by each of the plurality of light sources, a light as shown in Fig. 3 (see also claim 1 as set forth above).
	However, Case et al. silent processes of controlling, by the illumination device, a thickness of each light; controlling, by the illumination device, a controlled angle of each light relative to the direction such that each controlled angle is non-normal with respect to the direction; illuminating, by the plurality of light sources, features of the fed component; capturing, by the image capture device, an image of the fed component; and detecting, by the vision system, features of the fed component. Eck teaches a process of illuminating a component having a pick and place machine having a illumination device having a plurality of light sources (40, as shown in Fig. 1) including processes of controlling, by an illumination device (1), a thickness of each light (14); controlling, by the illumination device, a controlled angle of each light relative to the direction such that each controlled angle is non-normal with respect to the direction as shown in Fig. 1 and 2; illuminating, by the plurality of light sources (14), features of the fed component (90) as shown in Fig. 2; capturing, by the image capture device (20), an image of the fed component as shown in Fig. 2; and detecting, by the vision system, features of the fed component as shown in Figs. 1 and 2 (paragraphs [0020] – [0022] and [0030]-[0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a pick and place machine of Case et al. by an illumination device having a plurality of light sources as taught by Eck in order to illuminate all of the leads of the component to be placed at a right position on the circuit board.
 
Claims 2, 4, 12, 14, 16, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. in view of Eck, further in view of Jurik et al. (PGPub 2013/0094215 A1).
	Case et al., modified by Eck, teach all limitations as set forth above, but silent an upper baffle and a lower baffle of the illumination device (as per claims 2, 14 and 27). Jurik et al. teach an illumination device having an upper baffle (a top potion, 23, as shown in Fig. 11) and a lower baffle (a lower potion, 23, as shown in Fig. 11), wherein each light source (102) of the plurality of light sources is disposed in between the upper baffle and the lower baffle such as iris (23) as shown in Fig. 11, and wherein the upper baffle and lower baffle are configured to control each of the controlled angles of the lights as shown in Figs. 12-14 in order to facilitate adjustment of the light-beam depending on the component to be monitored and thereby avoid interference from excess light during image analysis (see also paragraphs [0030] and [0039] – [0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a pick and place machine of Case et al., modified by Eck, by an upper baffle and a lower baffle of the illumination device as taught by Jurik et al. in order to facilitate adjustment of the light-beam depending on the component to be monitored and thereby avoid interference from excess light during image analysis.
	Re. claims 4, 16 and 29: Jurik et al. also teach that the upper baffle and the lower baffle are configured to control each of the controlled angles and each of the controlled thicknesses as shown in Figs. 12-14 and Case et al., modified by Eck, teach each lead tip of a plurality of lead tips of an inspected component as shown in Figs. 1 and 2 of Eck is illuminated by the light, and such that a background feature of the inspected component is not illuminated by the light (paragraph [0022] of Eck).
	Re. claims 12 and 25: Eck also teaches that each light source of the plurality of light sources as shown in Fig. 2 is oriented at the controlled angle that is non-normal with respect to the direction from a horizontal plane.
	
Allowable Subject Matter
Claims 3 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-9, 19-21, 28 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (US PAT. 9,332,686), Manickam et al. (US PAT. 7,545,514), and Hudson (US PAT. 6,031,242) are cited to further show the state of the art with respect to the pick and place machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729